Case 21-11024-amc              Doc 40      Filed 08/17/21 Entered 08/17/21 16:14:10                       Desc Main
                                           Document     Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Deana L. Gaffney
                                   Debtor(s)                                                 CHAPTER 13

VFS LENDING JV II, LLC
                                   Movant
                 vs.
                                                                                      NO. 21-11024 AMC
Deana L. Gaffney
                                   Debtor(s)

William C. Miller Esq.
                                   Trustee                                           11 U.S.C. Sections 362

                                                       ORDER

          AND NOW, this              day of                      , 2021, upon consideration of Movant’s

 Motion for In Rem Relief pursuant to 11 U.S.C. § 362 (d)(4)(B):

          ORDERED that Movant is hereby granted in rem Relief from the Automatic Stay and further

 that the Automatic Stay of all proceedings, as provided under Sections 362 and of the Bankruptcy

 Reform Act of 1978 (The Code) 11 U.S.C. Sections 362, are modified with respect to premises 533 Fern

 Street, Lansdowne, PA 19050 to allow BSI FINANCIAL SERVICES INC. as servicer for VFS LENDING

 JV II, LLC to proceed in regards to the 533 Fern Street, Lansdowne, PA 19050. It is further:

          ORDERED that no future bankruptcy case filed by Debtor, their successors, assigns or any

 occupants, and/or Co-Debtor or any Occupants will stay any actions taken by Movant, its successors, assigns

 or any other legal purchaser at Sheriff’s Sale from proceeding with any legal or consensual actions necessary

 for enforcement of its right to possession of, or title to, said premises. It is further:

          ORDERED that Rule 4001(a)(3) is not applicable and BSI FINANCIAL SERVICES INC. as

 servicer for VFS LENDING JV II, LLC, may immediately enforce and implement this Order granting in rem

 relief from the automatic stay. It is further:

          ORDERED that upon execution and entry of this Order, the requirements specified in both: (1) Fed.

 R. Bankr. P. 3002.1(b) regarding Notice of Mortgage Payment Changes and (2) Fed. R. Bankr. P. 3002.1(c)

 regarding Notice of Post-petition Mortgage Fees, Expenses and Charges are hereby waived, or made
Case 21-11024-amc           Doc 40     Filed 08/17/21 Entered 08/17/21 16:14:10                      Desc Main
                                       Document     Page 2 of 2
inapplicable, during the pendency of the within bankruptcy case. It is further:

        ORDERED that the Relief granted by this order shall survive conversion of this bankruptcy case to a

case under any other Chapter of the bankruptcy code.


      Date: August 17, 2021

                                                                                  United States Bankruptcy Judge.
